EXAMINER’S COMMENT
The new examiner’s amendment below corrects an error in the previous examiner’s amendment disclosed in the notice of allowance, dated 03/23/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was confirmed with JONATHAN R. MILLER on March 30, 2021.
The application has been amended as follows:
Claim 1, line 26: “a suction throttle” was changed to --the suction throttle--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/CHIRAG JARIWALA/Examiner, Art Unit 3746